Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1 and 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kono (US 4217127) in view of Nioh (US 4353709) and Bedetti (WO 2005097309).
	Regarding claims 1, 3-4, and 6-7, Kono teaches a fluid bed granulation process of urea (abstract) comprising the steps of providing a fluid bed of particulate material comprising granules of urea and urea seeds (col. 7 In. 30-35); feeding an input flow of atomized liquid urea to said process (col. 7 In. 15-20); feeding a flow of seeds to the fluid bed to promote the growth of granules and maintain the fluidized mass (col. 7 In. 15-34); and taking a flow of solid granules as output of the process (col. 12 In. 25-36).  Kono teaches the produced granules having a uniform size, i.e. monodispersed (col. 5 ln. 27-30).
	Kono teaches the feed rate of seeds being a minor portion of the input feed of urea (See Table 1, 1.5 kg/hr seeds and 13.77 kg/hr 80% urea solution). Furthermore, Nioh teaches the ratio of melt dropped as droplets to melt sprayed is between 1:4 to 4:1, which includes ratios wherein the melt of the seeds is a minor portion of the input feed of urea. Kono teaches the diameter of the granules being in the range of 1.2 to 10 times greater than the diameter of the seeds (i.e. when d=l, 1.2<D<10) (col. 14 In. 55-61). This ratio of Kono when incorporated into applicants' claimed formula equates to a dA3/DA3 in the range of 0.58 (when D=1.2) to 0.001(when D=10). Kono further teaches examples wherein the ratio between the seed portion and the total input urea flow falls within Kono's calculated dA3/DA3 ratio [e.g. Table 1, Example 1: 1.5/(.8*13.77+1.5)=0.12], Therefore, Kono's ratios calculated from the taught seed sizes, granule sizes, seed portion flow, and total input flow overlap those which are claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select the seed sizes, granule sizes, seed portion flow, and total input flow to be any value taught by Kono including those which overlap with the claimed ratios.
	As discussed above Kono teaches both the seed particles and the atomized liquid made of urea. Kono teaches the urea seed particles can be prepared by any conventional method for making solid urea particles (col. 6 In. 65-68), but does not explicitly teach that the urea seed particles and atomized liquid are from the same urea source material, i.e. a first portion of said input flow is fed directly to the fluid bed and a second portion of said input flow is used to generate said flow of seeds. However, Nioh teaches a process of granulating urea wherein the same urea source fluid is provided as a melt for solidification of seed particles in a prilling tower and as a spray for growing of the large sized granules from the formed seed particles (abstract, Example col. 5, col. 6 In. 8-10). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Kono to include a division of the urea feed to the process for seed production in a prilling tower followed by growth fluid spraying, as is suggested by Nioh, because Nioh teaches urea feed can be divided for both seed production in a prilling tower and granule spray coating and one of ordinary skill in the art would have had a reasonable expectation of predictably obtaining the granules of Kono with Nioh's combination seed production and granulation process.
	Kono teaches granulating and drying the particles in a fluidized bed (col. 12 In. 12-49). Kono does not explicitly teach the growth liquid portion of the input flow is fed to the fluid bed along a continuous longitudinal feeding line on one or both sides of the fluid bed and is fed to discrete predetermined feeding zones aligned in a main direction of the fluid bed and alternate to nonfeeding zones of the same fluid bed, said feeding zones acting substantially as wetting zones of the particulate material by the fluid flow, and said non-feeding zones acting substantially as drying and consolidation zones of the growing particles as claimed. Kono also does not explicitly teach a vortex condition is induced and maintained in the fluid bed with a transversal vortex or double transversal vortex arrangement, the axis of the vortex being substantially parallel to a main flow direction of the fluid bed as claimed. However, Bedetti teaches a fluidized bed granulation process for urea wherein the input fluid flow is fed in a manner as claimed along a continuous feeding line on one side of the fluid bed and to predetermined feeding zones for wetting aligned in the main flowing direction of the fluid bed and alternate to non-feeding zones for drying and consolidation as claimed (pg. 3 para. 4-5, fig. 3, pg. 3 para. 13-pg. 4 para. 1). Furthermore, Bedetti teaches the fluid bed with a vortex arrangement as claimed (fig. 2 and 6). Bedetti teaches the fluidized bed providing for tighter control of granulation, reduction in formation of powders and clots and improved cost-effectiveness over fluidized bed processes of the prior art (pg. 2 para. 4). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the fluidized bed process of the combined references to be a fluidized bed process as taught by Bedetti in order to obtain the benefits of tighter control of granulation, reduction in formation of powders and clots and improved cost-effectiveness.
	Regarding claim 5, Kono teaches the output flow is taken as the final product and does not teach that further screening and separation of waste granules is required (col. 12 In. 27-49).

	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kono (US 4217127) in view of Nioh (US 4353709) and Bedetti (WO 2005097309) as applied to claims 1 and 3-7 above, and further in view of Kim (Kim, Manufacture and Characteristics of Pastilles and Their Coating by Crystallization Process, Dissertation, 12/15/2003, pg. 1-120).
	Regarding claim 2, The combined references teach solidification of the melt by prilling as discussed with regards to claim 1. The combined references do not explicitly teach solidification of the droplets by cooling on a conveyor belt to obtain solid pastilles; however, pastillation by cooling liquid droplets on a conveyor belt is a known alternative to prilling in seed particle production (see Kim pg. 3 first para, and pg. 25 3rd para.). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the prilling of the combined references with conveyor belt solidification, as is suggested by Kim, because Kim teaches conveyor belt solidification is a known alternative to prilling and one of ordinary skill in the art would have had a reasonable expectation of predictably obtaining the seed particles of the combined references with a cooled conveyor belt method.
Response to Arguments
Applicant’s arguments, see remarks, filed 6/25/2022, with respect to the rejection(s) of the claim(s) under Section 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712